DETAILED ACTION

This action is in response to a correspondence filed on 09/27/2021.
Claims 24-25 are new.
Claims 1-14, 16, 18-25 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8, 13 and 23 are directed to a method and/or apparatus for performing a specific way of collecting in-band telemetry metrics with respect to the use of flow tables storing such metrics, wherein the flow table(s) is updated based on telemetry associated with one or more data packets comprising a portion of INT data. More particularly, the method and/or apparatus lays out a particular manner for updating flow entry tables storing INT metrics at specific periodic times associated with the reception of one or more data packets of a packet flow, and the plurality of telemetry metrics in the flow table is forwarded to an INT collector for processing. 
Accordingly, the claimed invention of the independent claims sets forth a specific manner of performing INT tracking with the use of flow table and time periods related to the plurality of telemetry metrics. 
Prior art references that are considered relevant to the claimed invention are listed as follow:
Song et al. (US 20210084530) teaches a mechanism for adaptively performing in-band network telemetry (INT) by a network controller is disclosed. The mechanism includes receiving one or more congestion indicators from a collector. An adjusted sampling rate is generated. The adjusted sampling rate is a specified rate of insertion of instruction headers for INT and is generated based on the congestion indicators. The adjusted sampling rate is transmitted to a head node, which is configured to perform INT via instruction header insertion into user packets.

Singh et al. (US 20180241664) teaches a flow routing system includes a source device and a destination device that are coupled together via a network that includes a Software Defined Networking (SDN) device. The source device generates a packet that includes a packet header, provides a connection identifier in the packet header, and transmits the packet through the network. The SDN device receives the packet through the network from the source device, matches the connection identifier that is included in the packet header to a single tuple in a flow entry of a flow table and, in response, uses the flow entry to route the packet through the network to the destination device. The connection identifier may be provided by hashing a source IP address, a destination IP address, a VLAN identity, a source MAC address, a source port identifier, a destination port identifier; and a creation time for the flow including the packet.

Takeda et al. (WO 2020/137320) teaches an information collection device which collects, from an edge node, INT information attached to a packet, indicating passing time of an input port and passing time of an output port of each node; an information selection device which selects, among the collected pieces of time stamp information, time stamp information corresponding to a selection condition; an information processing device which performs prescribed calculation processing on the basis of the selected time stamp information; and an NW apparatus control device which controls a network apparatus on the basis of the result of the calculation by the information processing device.

Mozumdar et al. (US 20200267059) teaches methods, systems, and computer readable media for testing network elements of an in-band telemetry (INT)-capable network are disclosed. One exemplary method includes generating, by a network test tool device, at least one INT test system data packet that includes emulated INT metadata that represents telemetry parameters corresponding to a plurality of emulated network devices. The method also includes sending the at least one INT test system data packet to an INT sink device and generating, by the INT sink device, an INT telemetry report derived from the INT metadata extracted from the at least one INT test system data packet. The method also includes forwarding the generated INT telemetry report to a software defined network (SDN) controller entity.

However, while the references above suggests methods for collecting INT information attached to a packet that represents telemetry parameters corresponding to a plurality of emulated network devices (see Takeda and Mozumdar above), no details are provided in the above references of a use of any flow table based on the timing information included in the INT packet. Additionally, In-bound telemetry, is a well-known framework in the art, and the term has an accepted meaning in the technology and is interpreted as known in the art, and while the prior arts above make reference to creating flow entry table (as seen in Singh and Song above), combining these features with in-band telemetry metrics information to arrive at the current invention would yield to impermissible hindsight. Therefore, the claims are found to be allowable.
Examiner submits that the allowance of this application is based on an examination wherein the claim limitations listed above were deemed allowable based in view of the scope of the claims as a whole including any proceeding and/or preceding claim limitations present. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571) 270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4659.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JAMES E SPRINGER/Primary Examiner, Art Unit 2454